Citation Nr: 0017597	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-11 889	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder based 
on alleged clear and unmistakable error in a December 1946 
rating decision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran's military service extended from July 1942 to 
January 1944.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a December 1996 RO 
rating decision which held that a December 1946 RO rating 
decision which denied service connection for a back disorder 
was not clearly and unmistakably erroneous.  While that issue 
was being decided by the RO, the claims folder was before the 
Board on appeal of the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disorder.  In an April 1997 decision, 
the Board denied that appeal.  


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in 
December 1946 for the reason that the veteran's spina bifida 
occulta was a congenital abnormality, and not a disability 
within the meaning of the law.  

2.  The RO decision in December 1946 was not completely 
inconsistent with and was not completely unsupported by the 
evidence then of record.  


CONCLUSION OF LAW

The RO decision denying service connection for a back 
disorder in December 1946 did not involve clear and 
unmistakable error.  38 U.S.C.A. §§ 1110, 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 3.303(c) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The December 1946 rating decision denied the veteran's claim 
for service connection for a back disorder, then 
characterized by the RO as a spine condition.  The veteran 
was given written notification of this determination in 
January 1947.  A timely appeal was not thereafter received.  
The rating decision, therefore, became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  As regards the finality of rating board decisions in 
the absence of clear and unmistakable error in 1946, see 
Veterans Regulation No. 2(a), part II, paragraph III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957.  The only 
evidence available for the RO's consideration in December 
1946 was the veteran's service medical records, dated from 
July 1942 to January 1944.  The preenlistment examination 
revealed no pertinent defects.  The service medical records 
revealed that the veteran was evaluated for back pain during 
service several times and the disorder was diagnosed as a 
congenital spina bifida occulta.  A medical board evaluation 
in December 1943 continued to classify the disorder as a 
congenital spina bifida, further noting that the disorder 
preexisted service and was not aggravated by service.  

Upon consideration of this evidence, the RO denied service 
connection for a back disorder, specifically spina bifida 
occulta, holding that it is a congenital deformity and not a 
disability within the meaning of the law.  The December 1946 
rating decision was not appealed, and therefore became final, 
in the absence of clear and unmistakable error.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Congenital or developmental defects, as such, are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).  These same provisions existed at the time of the 
December 1946 RO decision.  

In Russell v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (Court) 
propounded a three pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court 
refined and elaborated on that test.  The Court noted that 
CUE is a very specific and rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

In this case, the veteran argues that he injured his low back 
in service and continued to have a back problem since 
service.  His representative has quoted a medical text book 
as saying that some congenital anomalies, such as spina 
bifida occulta, can be considered variants of normal and are 
probably never responsible, in and of themselves, for low 
back pain.  The medical text which he cited was not in 
existence in 1946.  What was in existence then was a VA 
regulation which prohibited the grant of service connection 
for congenital or developmental defects.  If chronic 
superimposed acquired back pathology became manifest in 
service, service connection could be granted for it on the 
basis of service incurrence.  However, there was no clinical 
documentation of such chronic acquired back pathology at the 
time of the December 1946 RO decision.  The disorder was 
repeatedly classified as a congenital spina bifida during 
service and on the medical board report at the time of the 
veteran's discharge from service.  

The rating board determination in December 1946, represented 
the correct application of the law and regulations to the 
evidence then of record, and the denial of service connection 
for a back disorder, for the reason that it consisted of a 
congenital spina bifida occulta, did not involve CUE.  


ORDER

Service connection for a back disorder on the basis of 
alleged clear and unmistakable error in a December 1946 
rating decision is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

